 In the MatterOf PITTSBURGH PLATE GLASSCOMPANY,andPAINT,VARNISH&ALLIED PRODUCTS, LOCAL UNION #1310 OF THEBROTHER-HOOD OF PAINTERS, DECORATORS AND PAPERHANGERS OF AMERICA,A. F. OF L.Case No. R-2840.-Decided August 16, 19.¢.1-Jurisdiction:paint and varnish manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:hourly paid production, main-tenance, and shipping-room employees, including chauffeurs, but excludingwatchmen, technical, sales, clerical, and supervisory employees.Mr. Fred Keightley,of Pittsburgh, Pa., for the Company.Mr. John C. Cogan,of Newark, N. J.,Mr. Frank J. O'Connor,ofIrvington, N. J., andMr. Robert Roebuck,of Kearny, N. J., for theUnion.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 23, 1941, Paint, Varnish & Allied Products, Local Union#1310 of the Brotherhood of Painters, Decorators and PaperhangersofAmerica, A. F. of L., herein called the Union, filed with theRegional Director for the Second Region (New York City) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Pittsburgh Plate Glass Company,Newark, N. J., herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 11, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act- andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and au-34 N L. R. B., No. 59.341451269-42-vol 34-2 .342DECISIONSOF NATIONALLABOR RELATIONS BOARDthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On July 16, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Union,and District 50, United Mine Workers of America. Pursuant tonotice, a hearing was held on August 4, 1941, at New York City,before Christopher W. Hoey, the Trial Examiner duly designated bythe Chief Trial Examiner.The Company and the Union were repre-sented and participated in the hearing.District 50, United MineWorkers of America did not appear at the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner granted two motions of theUnion to amend its petition as to certain formal matters.The TrialExaminer made several rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPittsburgh Plate Glass Company is a Pennsylvania corporationwith its principal office at Pittsburgh, Pennsylvania.It operates aplant at Newark, New Jersey, with which we are here concerned,where it is engaged in the manufacture and distribution of paintsand varnish.From February 1 to August 1, 1941, the Companyused at the Newark plant 375,000 pounds of white lead, 1,000,000pounds of zinc oxide, 2,500,000 pounds of titanium pigment, 280,000bushels of flaxseed, 500,000 gallons of tung oil, 500,000 gallons ofmineral spirits, and 150,000 gallons of lacquer solvents which weresecured from sources outside the State of New Jersey.These figuresrepresent about 90 per cent of the Company's total purchases of rawmaterials for use at its Newark plant during such period.Duringthe same period, the Company shipped 3,000,000 gallons of paint,varnish, and lacquer, and 5,900,000 pounds of linseed oil from itsNewark plant to points outside the State of New Jersey. Thesefigures represent 95 per cent of the total finished products producedat the Newark plant during such period.The Company admits thatit is engaged in interstate commerce within the meaning of the Act.'II.THE ORGANIZATION INVOLVEDPaint,Varnish & Allied Products Local Union #1310, of theBrotherhood of Painters, Decorators and Paperhangers of America PITTSBURGH PLATE GLASS COMPANY343isa labor organization affiliated with the American Federation ofLabor.It admits to membership employees at the Newark plantof the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONIn March 1941 the Union requested the Company to recognize itas the exclusive representative of the employees at the Newark plantof the Company. The Company denied this request until- such timeas the Union is certified by the Board.A statement of the RegionalDirector, introduced into evidence at the hearing, shows that theUnion represents a substantial number of employees in the allegedappropriate unit?We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has-arisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free, flow of commerce.V.THE APPPROPRIATE UNITThe Company and the Union agreed at the hearing, and we find,that all hourly paid production, maintenance, and shipping-roomemployees at the Newark plant of the Company, including chauffeurs,but excluding watchmen and technical, sales, clerical, and supervisoryemployees, constitute a unit appropriate for the purposes of collec-tive bargaining.We further find that said unit will insure to em-ployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by the holding of an election by secretballot.We shall direct that the employees of the Company eligibleto vote in the election shall be those in the appropriate unit who1The Regional Director reported that the Union presented 140 application for mem-bership cards bearing the names of persons who appear on the Company's pay roll ofJune 13, 1941.There are 292 employees on this pay roll who are in the alleged appropriateunit. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDwere employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to such limita-tions and additions as are set forth in the Direction.The Union requested that it appear on the ballot as "Paint Mak-ers Local 1310, A. F. of L." The request is hereby granted.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Pittsburgh Plate Glass Company, Newark,New Jersey, within the meaning of section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All hourly paid production, maintenance, and shipping-roomemployees at the Newark plant of the Company, including chauffeurs,but excluding watchmen and technical, sales, clerical, and supervisoryemployees, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDumcTF.D that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Pittsburgh Plate Glass Company, Newark, New Jersey, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all hourly paid production, maintenance, and,shipping-room employees at the Newark plant of the Company whowere employed during the pay-roll period immediately precedingthe date of this Direction, including chauffeurs, and employees whodid not work during such pay-roll period because they were ill oron vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding watchmen, technical, PJPIISBURGH PLATE GLASS COMPANY345sales, clerical, and supervisory employees, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Paint Makers Local 1310, A. F. ofL., for the purposes of collective bargaining.MR. EDWIN S. Sazrrn took no part in the consideration of theabove Decision and Direction of Election.